Citation Nr: 0917378	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for left patella chondromalacia.  

2.  Entitlement to a disability rating in excess of 10 
percent for sensorineural hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Lawrence A. Bastian, Virgin 
Islands Office of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1989 to 
July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The service-connected low left patella chondromalacia is 
manifested by normal extension, no worse than 100 degrees of 
flexion, and no instability or functional impairment.  

2.  March 2007 audiological test result show no worse than 
Level I hearing impairment in the right ear and Level XI in 
the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left patella chondromalacia have not been met at 
any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5256-5263 (2008).

2.  The criteria for a disability rating in excess of 10% 
percent for left sensorineural hearing loss have not been met 
for any time period covered by this appeal.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, DC 6100 
(2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating - left patella chondromalacia

In a rating decision dated in May 2007 the RO increased the 
rating for the Veteran's service-connected left patella 
chondromalacia disability from 10 percent to 20 percent 
rating effective January 16, 2007.  The Veteran has appealed 
this rating.  He asserts that a higher disability rating is 
warranted stating that his knee condition has worsened since 
the last rating decision.

The Board notes that the Veteran's left patella 
chondromalacia disability was previously evaluated under the 
provisions of Diagnostic Code 5257 since service connection 
was granted.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

In addition, DC 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 15 
degrees is rated 20 percent disabling; extension of the leg 
limited to 20 degrees is rated 30 percent disabling; 
extension of the leg limited to 30 degrees is rated 40 
percent disabling; and extension of the leg limited to 45 
degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04  (separate ratings may be granted based 
on limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) of the same knee joint).  

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a. 

DC 5257 provides ratings for other impairment of the knee 
that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under DC 5003 and instability of a knee 
under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of 
arthritis are present and a Veteran's knee disability is 
rated under DC 5257, the Veteran would be entitled to a 
separate compensable rating under C 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.  Under DC 5260, flexion of the leg limited to 60 degrees 
warrants a noncompensable evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, DC 5260.

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a.  DC 5262 
provides ratings based on impairment of the tibia and fibula.  
Malunion of the tibia and fibula with slight knee or ankle 
disability is rated 10 percent disabling; malunion of the 
tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive. 

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under  
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In March 2007 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  During the examination the 
Veteran reported an increase in pain severity in the last 
three years.  He stated that pain usually had an intensity of 
6/10.  He complained of pain, weakness, stiffness, swelling, 
heat and redness, instability or giving way, "locking," and 
lack of endurance.  He denied fatigability.  He stated that 
he has flare ups with pain scoring 9/10, which affect him 
weekly with a duration of 3-4 hours.  He reported 
precipitating factors such as prolonged standing or sitting 
and cloudy or rainy days.  He denied additional limitation of 
motion or functional impairment during flare ups.  He also 
denied any episodes of dislocation or recurrent subluxation.  
The examiner noted that the Veteran was independent in self 
care and activities of daily living.  Examination found pain 
(including pain on repeated use), fatigue, weakness, lack of 
endurance, and incoordination.  There were no callosities, 
breakdown, unusual shoe wear pattern, or ankylosis.  Physical 
examination of the knee found flexion of 0-100 with pain in 
the last 30 degrees, extension of zero degrees with pain in 
the last 30 degrees with no functional loss.  Instability 
test for varus/valgus and anterior/posterior stress test was 
negative.  McMurray's test was + in the medial meniscus of 
the left knee.  [A MRI taken in September 1999 showed left 
knee effusion, bipartite patella, and possible medial 
meniscal tear.]  

In light of the pertinent evidence of record, the Board finds 
that entitlement to an evaluation in excess of 20 percent 
disabling is not warranted.  Initially, the Board notes that 
the Veteran's left knee disability is currently rated based 
on impairment resulting from limitation of extension of the 
joint.  An increased rating is not warranted based on 
limitation of extension of this joint.  The March 2007 VA 
examination demonstrated normal extension of the Veteran's 
left knee.  

Further, a separate compensable rating is not warranted based 
on impairment resulting from limitation of flexion of the 
left knee.  The March 2007 VA examination demonstrated 
flexion to 100 degrees.  As flexion has not been shown to be 
limited to 45 degrees, a separate compensable rating of 
10 percent for the Veteran's left knee disability is not 
warranted.  38 C.F.R. § 4.71a, DC 5260.  

Also, a separate evaluation based on recurrent subluxation or 
lateral instability of the left knee is not warranted.  The 
March 2007 VA examination demonstrated no instability.  Thus, 
a separate compensable rating of 10 percent, based on 
instability of the left knee, is not warranted.  38 C.F.R. 
§ 4.71a, DC 5257.  

Moreover, the Board has considered the Veteran's complaints 
of pain, flare-ups of pain once a week for three to four 
hours, weakness, stiffness, swelling, heat and redness, 
instability or giving way, "locking," fatigability, and 
lack of endurance.  However, the March 2007 VA examiner found 
no functional loss of the Veteran's left knee.  Thus, the 
Board finds that the currently-assigned 20 percent rating for 
the service-connected left knee disability adequately 
portrays the functional impairment, pain, and weakness that 
the Veteran experiences as a consequence of use of this 
joint.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251-5253 
(2008).  Of particular significance to the Board are the 
essentially normal findings shown on examination.  

The Board has considered other diagnostic codes.  An 
evaluation in excess of 20 percent is available under 
Diagnostic Code 5256.  However, as the Veteran's left knee 
did not manifest ankylosis at any time during the period on 
appeal, evaluation under this diagnostic code is not 
warranted.  

An evaluation in excess of 20 percent disabling is available 
under Diagnostic Code 5262 based on impairment of the tibia 
and fibula.  The Veteran's left knee did not manifest any 
malunion of the tibia and fibula with marked knee or ankle 
disability at any time during the period on appeal, 
therefore, a higher initial evaluation under this diagnostic 
code is not warranted.  

In addition, the Board has considered Diagnostic Codes 5258, 
5259, and 5263.  However, as noted above, evaluations in 
excess of 20 percent disabling are not available under these 
diagnostic codes.  Separate evaluations are also not 
warranted pursuant to those Codes as his cartilage has not 
been dislocated or removed and he does not have genu 
recurvatum.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  Based on the essentially negative 
objective evaluation findings, the Board must conclude that a 
rating greater than the currently-assigned 20 percent 
evaluation for the service-connected left knee disability is 
not warranted at any time during the current appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

II.  Increased rating - hearing loss

In addition to the foregoing the Veteran reports that his 
left hearing has worsened substantially.

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

In March 2007 the Veteran was accorded a C&P audio 
examination.  During the examination the Veteran reported 
difficulty following group and telephone conversation.  C&P 
testing yielded the following results:

Hertz
100
0
200
0
300
0
400
0
Left 
ear
75
75
70
70

The word recognition score, using the Maryland CNC, was 0 
percent in the left ear.  Puretone threshold average was 72.5 
for the left ear.  The non-service-connected right ear is 
deemed to have hearing corresponding to Level I, and under 
Table VI, the left ear finding correspond to Level XI, which 
in turn corresponds to a 10 percent disability rating.  
38 C.F.R. § 4.85, Tables VI and VII.  

In this regard, the Board notes that the objective evaluation 
findings indicate that the Veteran's left ear hearing loss 
should also be considered under the provisions of 38 C.F.R. § 
4.86, for ratings based on exceptional patterns of hearing 
impairment, since the VA examination demonstrated puretone 
thresholds at each of the four specified frequencies of 55 
decibels.  Under 38 C.F.R. § 4.85, Table VIA, his left ear 
hearing loss would correspond to Level VI hearing and the 
non-service-connected right ear corresponds to Level I.  
After plotting the hearing loss findings on Table VII, the 
Veteran would be found to warrant a noncompensable rating 
evaluation.  Thus, the higher evaluation is determined by 
applying the audiological test results to Table VI.  

In sum, there is no evidence from the probative audiological 
examination that would support a rating in excess of 10 
percent.  Accordingly, the Veteran's claim for a disability 
rating in excess of 10 percent must be denied. 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

III.  Extraschedular Consideration

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

In this regard, the Board has considered the Veteran's 
complaints of left knee pain as well as his difficulties in 
group or telephone communication.  Importantly, however, a 
complete and thorough review of the claims folder fails to 
show that the Veteran's service-connected left knee 
disability and service-connected left ear hearing loss has 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal.  In 
fact, he has not received outpatient treatment or evaluation 
for his left knee or left ear hearing loss disabilities 
during the current appeal.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's service-connected left 
knee or left ear hearing loss disabilities resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, the Board concludes 
that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.   

IV.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Regarding the Veteran's claims for increased-compensation 
appeal of the ratings assigned to left patella chondromalacia 
and sensorineural hearing loss, Courts have held that section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in January 2007 discussed the 
initial notification requirements, to include the evidence 
needed to substantiate the increased rating claims and of the 
evidence that VA would obtain and of the evidence that the 
Veteran should submit, or request assistance in obtaining, 
from VA.  Further, a September 2008 letter satisfied the 
specific requirements set forth in Vazquez with regard to the 
Veteran's left knee claim and was followed by a 
readjudication of the claim in an October 2008 supplemental 
statement of the case.  

With regard to the hearing loss claim, the January 2007 
letter informed the Veteran of his opportunity to submit 
current medical evidence reflecting recent pertinent 
treatment and evaluation.  Also, this correspondence notified 
him of his opportunity to submit evidence (such as doctors' 
statements, reports of physical and clinical findings, and 
dates of tests and examinations) showing that this disorder 
increased in severity.  This letter also notified the Veteran 
of his opportunity to submit statements "from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner . . . [his] disability 
has become worse."  

In addition, the November 2007 statement of the case (SOC) 
informed the Veteran of the specific rating criteria used in 
the evaluation of left ear hearing loss.  The SOC further 
advised him of the rating considerations of 38 C.F.R. § 4.1 
which explained that the percentage ratings assigned were 
based upon the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  

Based on this evidence, the Veteran can be expected to 
understand from the various correspondences from the RO what 
was needed to support his claim for an increased rating for 
his left ear hearing loss.  

Moreover, the Veteran has demonstrated actual knowledge of 
what was needed to support his increased rating claim.  
Specifically, during the recent VA audiological examination, 
as well as in various statements submitted, he discussed the 
signs and symptoms of his left ear hearing loss-with 
particular emphasis on the impact that this disorder has on 
his daily life.  Such statements demonstrate his actual 
knowledge in the understanding of the information necessary 
to support his increased rating claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication of the claim for an 
increased rating for the service-connected left ear hearing 
loss on appeal.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  

Moreover, the Board further finds that all necessary 
development has been accomplished.  See Bernard, 4 Vet. 
App. 384.  STRs and VA medical records have been obtained and 
associated with the claims file.  The Veteran was afforded VA 
audiological and orthopedic examinations, the reports of 
which are of record.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of his claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




(CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 20 percent for left patella 
chondromalacia is denied.  

A disability rating in excess of 10 percent for sensorineural 
hearing loss of the left ear is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


